Citation Nr: 1132326	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill - Active Duty (MGIB-AD)).  


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1998 to August 2002.  The appellant also had unverified periods of Reserve service from 1989 to 1996.  He has unverified active service in 1997 and from August 2002 to present.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination of the Department of Veterans Affairs (VA), Educational Center in the Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in January 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the appellant was scheduled for a Travel Board hearing in June 2009, to which he failed to report.  A June 2009 VA report of contact reflects that the appellant was unwilling to attend the scheduled hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain a copy of the appellant's DD 2366 (MGIB basic enrollment form) and associate it with the claims file to determine whether the appellant declined in writing to participate in the MGIB program.  The Board also requested that the AOJ obtain a copy of the appellant's pay records from his first 12 months of active service and associate it with the claims file.  

The Board is obligated by law to ensure that the agency of original jurisdiction (AOJ) complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the claims file, the Board finds that there has not been substantial compliance with the January 2011 remand.  A copy of the appellant's DD 2366, dated in April 1998, has been associated with the claims file.  However, the copy is of poor quality and part of the form is illegible.  Although the form appears to indicate the appellant signed a statement of disenrollment, the relevant sentence above the appellant's signature is illegible.    

A Department of Defense (DOD) Information Request, dated in March 2011, reflects that there is no record of a $1200 payment.  A March 2011 email from a Education and Career Resources, Marine Corps employee also reflects that there was no record of a $1200 payment.  The Board notes that the agency with access to the appellant's pay records is the Defense Finance and Accounting Service (DFAS), not the DOD.  There is no indication that the AOJ requested or attempted to obtain the appellant's pay records from his first 12 months of active service.  The March 2011 DOD Information Request also indicates the AOJ requested information about whether the appellant paid $1200 when he enlisted in the Reserves in 1990.  However, the Board specifically requested records from the appellant's first 12 months of active service, which began in April 1998.  The appellant has contended that he paid the $1200.  Since the AOJ did not attempt to obtain the appellant's pay records, the Board finds that there has not been substantial compliance with the January 2011 remand.  Accordingly, the case must be remanded to obtain the appellant's pay records and a more legible copy of the appellant's DD 2366 dated in April 1998.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency and obtain a legible copy of the appellant's DD 2366 and associate it with the claims file.  If a better copy of the DD 2366 is not available, the claims folder must indicate this fact.

2.  Contact the appropriate agency, to include the Defense Finance and Accounting Service (DFAS), and obtain a copy of the appellant's pay records from his first 12 months of active service, beginning in April 1998, and associate it with the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issue on appeal of entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB-AD).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

